Citation Nr: 1517769	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-22 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 until June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, in pertinent part, denied service connection for a left knee disorder.

The Veteran testified before the undersigned Veterans Law Judge in September 2014, at a Travel Board hearing conducted at the Louisville, Kentucky, RO; a transcript of that hearing is associated with the claims folder and has been reviewed.

The issue of entitlement to service connection for neck condition has been raised by the record in an October 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that additional development is necessary in order for a decision to be rendered in the case. The Veteran has averred he has a left knee disorder related to service. (See June 2012 VA Veteran's Application for Compensation and/or Pension). The Veteran avers that his left knee disorder is due to a motorcycle accident during service. The claims folder reflects the Veteran has had two surgeries in regard to his left knee condition. (See June 2003 private medical records). The claims file does not contain a medical opinion in regard to whether the Veteran's alleged left knee disorder manifested in service or whether it is casually related to service.

The claims file does not reflect that the Veteran has been provided a VA medical examination or medical opinion in regard to his current left knee disorder. VA's duty to assist requires it to provide an adequate medical examination and/or obtain a medical opinion if the evidence is not sufficient to decide the claim. However; in order for the duty to assist to be triggered, the following must be present: (A) competent lay or medical evidence of a current disability, persistent, or recurrent symptoms of a disability, (B) evidence establishing the Veteran suffered an event, injury, or disease or symptoms of a disease, and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. 38 C.F.R. § 3.159(c)(4)(i). The Board finds that the requirements have been met in order to trigger the VA's duty to assist for the reasons stated below. 

The claims folder reflects that the Veteran has been treated for a left knee disorder. Furthermore, the Veteran contends that his left knee disorder may be associated with an event, injury, or disease during his active military service, specifically a 1979 motorcycle accident.

In this case, without an adequate medical examination and medical opinion in regard to the Veteran's left knee disorder, the Board finds the current evidence to be insufficient to decide the claim. Therefore, a VA medical examination and medical opinion is required by VA's duty to assist the Veteran in developing evidence to substantiate his claim to service connection for a left knee disorder.

Additionally, the Veteran has consistently stated that he underwent surgery on Marine Corps Base Camp Lejeune during service. The claims folder reflects that only partial of the Veteran's STRs have been obtained. The VA has attempted to obtain the Veteran's complete STRs; however, the records are unavailable. (See August 2012 records of unavailability finding). The claims folder does not reflect an attempt to obtain inpatient medical records from the Veteran's 1979 hospitalization on Camp Lejeune. 

The inpatient hospital records may corroborate the Veteran's in-service injury and reflect clinical findings in regard to a left knee injury. Thus, VA should attempt to obtain them. Any such records may be independent from, and not filed with, the individual STRs, but may be filed at the National Personnel Records Center by year and date of facility.

Accordingly, the case is REMANDED for the following action:


1. Contact the National Personnel Records Center (NPRC) or any other appropriate facility, to include Naval Hospital, Camp Lejeune, and request copies of all clinical (inpatient) records for the Veteran for his left knee disorder from January 01, 1979 to December 31, 1979. 

If any of the above searches for any such records yields negative results, this fact should be noted in the claims folder. All documents received by VA should be associated with the claims folder.

2. After associating all newly acquired records with the claims file, schedule the Veteran for a VA medical examination in regard to entitlement to service connection for left knee disorder. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current left knee disability due to the Veteran's period of service, including the Veteran's credible statements of a motorcycle accident during service. The examiner is advised that the Veteran's service treatment records are unavailable. The examiner should indicate whether the pathology/ disease process associated with the Veteran's left knee disorder is consistent with the mechanism of injury claimed by the Veteran. 

3. After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal. If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






